DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Amend as follows to correct for antecedence “wherein the terminal comprises a titanium structure, an aluminum structure, and a second titanium structure which are sequentially arranged in a direction away from the base substrate.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2014/0159255).
[claim 1] A display panel (fig. 6), comprising: a base substrate (10, fig. 6), provided with a terminal (530, fig. 6) and a terminal protection layer pattern (540, 550, fig. 6), wherein the terminal protection layer pattern comprises a first shielding region (550, fig. 6) and a first opening region (552, fig. 6), an orthographic projection of the first 
[claim 2] The display panel according to claim 1, wherein the base substrate is further provided with a display structure (520, fig. 6, [0045]]) and a barrier layer pattern (540, fig. 6), the barrier layer pattern is configured to protect the display structure, and the terminal protection layer pattern is disposed in a same layer with the barrier layer pattern (fig. 6).
[claim 3] The display panel according to claim 2, wherein an opening region is provided between the terminal protection layer pattern and the barrier layer pattern (e.g. barrier layer pattern 540 is on the left of the opening while the terminal protection pattern extends to the right of the opening, fig. 6).
[claim 4] The display panel according to claim 1, wherein the base substrate is further provided with a planarization layer protection pattern (620, fig. 6), the planarization layer protection pattern comprises a second shielding region (620, fig. 6) and a second opening region (622, fig. 6), an orthographic projection of the second shielding region on the base substrate and an orthographic projection of the terminal on the base substrate have an overlapping region (fig. 6), and an orthographic projection of the second opening region on the base substrate is located in the orthographic projection of the terminal on the base substrate (fig. 6).
[claim 5] The display panel according to claim 1, wherein a material of the terminal protection layer pattern comprises one selected from the group consisting of silicon nitride, silicon oxide, and silicon oxynitride [0049].
[claim 6] The display panel according to claim 1, wherein a material of the terminal protection layer comprises an organic material [0049].
[claim 7] The display panel according to claim 1, wherein the terminal is a multi- layer structure (e.g. 532, 534, fig. 6).
[claim 10] A manufacturing method of a display panel (fig. 5b, 6, [0044]-[0056]) comprising: forming a terminal (530, fig. 6, [0056]) on a base substrate (10, fig. 6); and forming a terminal protection layer pattern (540, 550, fig. 6, [0056]) on the base substrate on which the terminal is formed, wherein forming the terminal protection layer pattern comprises: forming a first shielding region (540, 550, fig. 6) and a first opening region (552, fig. 6) such that an orthographic projection of the first shielding region on the base substrate and an orthographic projection of the terminal on the base substrate have an overlapping region (fig. 6), the overlapping region is located at an edge of the orthographic projection of the terminal on the base substrate (fig. 6), and an orthographic projection of the first opening region on the base substrate is located in the orthographic projection of the terminal on the base substrate (fig. 6).
[claim 11] The manufacturing method according to claim 10, wherein before forming the terminal protection layer pattern on the base substrate on which the terminal is formed, the manufacturing method further comprises: forming a display structure (520, fig. 6, [0045]) on the base substrate, forming the terminal protection layer pattern on the base substrate on which the terminal is formed comprises: forming a barrier layer 
[claim 13] The manufacturing method according to claim 10, wherein before forming the terminal protection layer pattern on the base substrate on which the terminal is formed, the manufacturing method further comprises: forming a planarization layer protection pattern (620, fig. 6) on the base substrate on which the terminal is formed, wherein the planarization layer protection pattern comprises a second shielding region (620, fig. 6) and a second opening region (622, fig. 6), an orthographic projection of the second shielding region on the base substrate and the orthographic projection of the terminal on the base substrate have an overlapping region (fig. 6), and an orthographic projection of the second opening region on the base substrate is located within the orthographic projection of the terminal on the base substrate (fig. 6); and forming the terminal protection layer pattern on the base substrate on which the terminal is formed comprises: forming the terminal protection layer pattern on the base substrate on which the planarization layer protection pattern is formed (fig. 6).
[claim 15] A display device, comprising the display panel according to claim 1 [0045].
[claim 20] The display device according to claim 15, wherein the base substrate is further provided with a display structure [0045] and a barrier layer pattern (540, fig. 6), the barrier layer pattern is configured to protect the display structure (fig. 6), and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0159255) in view of Matsushita (US 2006/017286).
Li discloses the display device of claim 7 but does not expressly disclose that the terminal is a tri-layer stack of titanium/aluminum/titanium.
Matsushita discloses a display device wherein the terminal is a tri-layer stack of titanium/aluminium/titanium (34,fig. 3e, [0032], [0035])
It would have been obvious to one of ordinary skill in the art before to the time of filing to made Li’s terminal of titanium/aluminum/titanium stack in or to provide protection against corrosion of aluminum during processing [Abstract].
With this modification Matshustia discloses:
[claim 8] The display panel according to claim 7, wherein the terminal comprises a titanium structure, an aluminum structure, and a titanium structure which are sequentially arranged in a direction away from the base substrate (upon modification).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0159255) in view of Matsushita (US 2006/017286).
Li discloses the process of claim 11 but does not expressly disclose that the barrier layer/terminal protection layer pattern are formed using photolithography.
Matsushita discloses a display device wherein barrier layer/terminal protection layer (26, fig. 3D) is formed using photolithography [0046].
It would have been obvious to one of ordinary skill in the art to made the barrier layer/terminal protection layer pattern using photolithography in order to provide a widely used and cheap means to etch the barrier layer/terminal protection pattern.

With this modification Li discloses:
[claim 12] The manufacturing method according to claim 11, wherein processing the barrier layer into the barrier layer pattern and the terminal protection layer pattern comprises: forming a photoresist layer on the base substrate on which the barrier layer is formed (inherent in the photolithography process); exposing and developing the photoresist layer to process the photoresist layer into a photoresist pattern (inherent in the photolithography process); processing the barrier layer into the barrier layer pattern and the terminal protection layer pattern through an etching process; and removing the photoresist pattern as remained (inherent in the photolithography process).

Claims 9, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0159255) in view of Kim (US 2013/0134424).
Li discloses the device of claims 1, 2, and 4 as well as the method of claims 10, 11, and 13 but does not specifically disclose the specific structure of the display device and/or method of making said display device ([0045] of Li).
Kim discloses a display device (fig. 1) and method of making said display device (fig. 2-7) requiring wherein before forming the terminal (417, 18, fig. 1, 6) on the base substrate (10, fig. 1, 6), the manufacturing method further comprises: sequentially forming a buffer layer (11, fig. 1, 6, [0056]), a first gate insulating layer (13, fig. 1, 3), a gate electrode (214/215, fig. 1, 3), a second gate insulating layer (all portions of 16 to the left of 315, fig. 4, see also fig. 1), and an inter-layer dielectric layer (19, fig. 1, 7) on the base substrate, wherein a through hole (hole C5, fig. 7 which includes hole filled by 18,417, and portion of 16 directly below 417, fig. 7) is formed in the inter-layer dielectric layer and the second gate insulating layer (hole extends all the way from the top of 19 to the top of layer 13, and therefore extends through 19 and portions of 16 to the left of 314); and forming the terminal (417, 18, fig. 1, 6) on the base substrate comprises: forming the terminal on the base substrate on which the inter-layer dielectric layer is formed (fig. 1, 7), wherein the terminal is in contact with the gate electrode through the through hole (the terminal is the contact to the driver of the device [0076] it must inherently connect to the gate of the TFT in order to drive the display device [0086]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Kim’s display device/method in Li’s device/method in order to bring the benefits of Li’s structure to a wider array of technologies such as Kim’s device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AMAR MOVVA/Primary Examiner, Art Unit 2898